Appellees filed suit to foreclose real estate mortgage, alleging as the basis for the right to foreclose that mortgagors had failed to pay the lawfully assessed taxes on the property and have failed to have issued and delivered to mortgagees an insurance policy as required by the terms of the mortgage, and that the mortgage in terms provided that the mortgagees should have the right to immediately foreclose the mortgage in the event of such default.
After hearing on report of special master, decree of foreclosure was entered and appeal taken.
The controlling question presented is one of fact.
The findings of the Chancellor upon questions of fact should not be disturbed by the Appellate Court, unless clearly shown to be erroneous. See Sabins, et al., v. City of *Page 254 
Daytona Beach, 130 Fla. 62, 177 So. 229, and cases there cited.
The decree is affirmed.
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.